IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-27

                                         No. 260A20

                                     Filed 11 March 2022

     STATE OF NORTH CAROLINA

                  v.
     MARC PETERSON OLDROYD


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 271 N.C. App. 544 (2020), reversing a trial court order denying

     defendant’s Motion for Appropriate Relief entered on 9 March 2017 by Judge Michael

     D. Duncan in Superior Court, Yadkin County, and vacating and remanding a

     consolidated judgment entered on 2 June 2014 by Judge William Z. Wood Jr. in

     Superior Court, Yadkin County. Heard in the Supreme Court on 31 August 2021.


           Joshua H. Stein, Attorney General, by Ryan Y. Park, Solicitor General, Sarah
           G. Boyce, Deputy Solicitor General, and Heyward Earnhardt, Solicitor General
           Fellow, for the State-appellant.

           Glenn Gerding, Appellate Defender, by Emily Holmes Davis, Assistant
           Appellate Defender, for defendant-appellee.


           MORGAN, Justice.

¶1         A Yadkin County Grand Jury indicted defendant for first-degree murder,

     attempted robbery with a dangerous weapon, and conspiracy to commit robbery with

     a dangerous weapon on 28 January 2013. Defendant pleaded guilty to the reduced
                                 STATE V. OLDROYD

                                    2022-NCSC-27

                                  Opinion of the Court



charge of second-degree murder as well as the two robbery charges. Defendant filed

a Motion for Appropriate Relief (MAR) and a Supplemental Motion for Appropriate

Relief (Supplemental MAR), asserting that the indictment which charged him with

the offense of attempted robbery with a dangerous weapon was fatally flawed because

it did not include the name of a victim. Both motions were denied by the trial court.

Defendant sought and obtained appellate review of these denials. He renewed his

position in the Court of Appeals concerning the deficiencies of the charging

instrument. A majority of the lower appellate court agreed with defendant in a

divided decision, holding that the indictment’s description of the victims of

defendant’s attempted robbery as the “employees of the Huddle House located at 1538

NC Highway 67, Jonesville, North Carolina” was insufficient because the indictment

did not comply with the requirement that this Court enunciated in State v. Scott, 237

N.C. 432, 433 (1953) that the name of the person against whom the offense was

directed be stated with exactitude. State v. Oldroyd, 271 N.C. App. 544, 551 (2020).

Because the indictment at issue in the present case satisfies the dual purposes of (1)

informing defendant of the specific crime that he was accused of committing in order

to allow him to prepare a defense, and (2) protecting defendant from being twice put

in jeopardy for the alleged commission of the same offense, we reverse the decision of

the Court of Appeals.
                                       STATE V. OLDROYD

                                          2022-NCSC-27

                                        Opinion of the Court



                        I.   Factual and Procedural Background

¶2         Defendant, Scott Sica, and Brian Whitaker devised a plan to conduct a 5

     October 1996 robbery of the Huddle House restaurant in Jonesville. The plan called

     for the men to visit a car dealership and to ask to take one of the dealership’s vehicles

     for a test drive. During this test drive, whomever among the three men operated the

     vehicle would switch a fake key for the vehicle’s actual key. After returning to the

     dealership with the vehicle and having the driver to hand over the fake key as if it

     were the vehicle’s real key, defendant and his two counterparts would then return to

     the car dealership after it had closed so that the men could ride away in the vehicle

     that had been used for the supposed test drive. Next in the plan, Sica and Whitaker

     would drive to the Huddle House establishment in the stolen vehicle to commit the

     robbery, while defendant would be positioned nearby in Whitaker’s green Dodge

     pickup truck in order to immediately join Sica and Whitaker after the completion of

     the robbery. The trio would then abandon the vehicle stolen from the car dealership

     and complete their getaway in the green Dodge pickup truck.

¶3         On 1 October 1996, in accordance with the criminal plan, two of the men stole

     a red Dodge pickup truck from a car dealership in West Virginia. Defendant, Sica,

     and Whitaker proceeded to Jonesville on 5 October 1996. Sica and Whitaker went to

     the Huddle House to commit the robbery, while defendant waited in the green Dodge

     pickup truck at a nearby meeting place where Sica and Whitaker would abandon the
                                       STATE V. OLDROYD

                                          2022-NCSC-27

                                        Opinion of the Court



     stolen red Dodge pickup truck and then enter the green Dodge pickup truck to execute

     their escape. Sica and Whitaker arrived at the Huddle House as planned and parked

     behind the business, armed with a 9mm Beretta handgun and a .357 revolver. The

     two men observed an open door at the back of the restaurant, but a group of Huddle

     House employees soon exited the establishment and closed the door behind them.

     Sica got out of the red Dodge pickup truck and approached the rear door of the

     restaurant but discovered that it was locked. Sica then returned to the stolen truck

     to discuss the next steps with Whitaker, when the pair saw Sergeant Greg Martin of

     the Jonesville Police Department drive by the location. Sica and Whitaker decided to

     leave the Huddle House, but Sergeant Martin quickly initiated a traffic stop on the

     stolen red Dodge pickup truck and called for backup officers. Defendant, realizing

     that Sica and Whitaker had not returned to the rendezvous point within the planned

     time period, drove the green Dodge pickup truck toward the main thoroughfare and

     saw that law enforcement had interrupted Sica and Whitaker. Defendant continued

     to drive past the scene before doubling back to return to it.

¶4         Sergeant Martin asked Sica and Whitaker to exit the red Dodge pickup truck;

     the men complied. Sergeant Martin asked Sica and Whitaker for permission to search

     the vehicle; the men consented. Sica and Whitaker stood outside the vehicle while the

     law enforcement officer began to search a bag that contained the masks that the two

     men had planned to use in the robbery of the Huddle House. Sica drew a handgun
                                      STATE V. OLDROYD

                                         2022-NCSC-27

                                       Opinion of the Court



     and shot Sergeant Martin in the head six times, killing the law enforcement officer

     instantly. Sica and Whitaker fled the scene but could not find defendant; as a result,

     the two men detoured to a nearby business where they abandoned the stolen red

     Dodge pickup truck and replaced it by stealing a work van belonging to the business.

     Defendant, upon returning to the scene of the traffic stop, noticed that the red Dodge

     pickup truck in which Sica and Whitaker had been traveling had left and that four

     more law enforcement vehicles had arrived. Defendant overheard a police scanner

     announcement that an officer “was down.” Defendant panicked and fled to his

     cousin’s house in Gastonia, where he reunited with Sica and Whitaker later in the

     day and was informed of the unexpected events that transpired. The three men

     traveled to a Home Depot business in the area to abandon the work van which had

     been taken.

¶5         The State’s investigation of Sergeant Martin’s murder stalled for a number of

     years. Eventually, investigators were able to discover the identities of the three men

     and their possible involvement with the murder as part of a failed robbery attempt.

     Law enforcement officers simultaneously approached defendant, Sica, and Whitaker

     on 2 October 2012. Defendant and Whitaker each provided full confessions to their

     roles in the wrongdoing; Sica denied any involvement.

¶6         After his arrest, defendant was indicted by a Yadkin County Grand Jury on 28

     January 2013 on one count each of first-degree murder, attempted robbery with a
                                     STATE V. OLDROYD

                                        2022-NCSC-27

                                      Opinion of the Court



     dangerous weapon, and conspiracy to commit robbery with a dangerous weapon.

     Defendant’s indictment for attempted robbery with a dangerous weapon alleged that,

     on 5 October 1996, defendant attempted

                 to steal, take and carry away another’s personal property,
                 United States currency, from the person and presence of
                 employees of the Huddle House located at 1538 NC
                 Highway 67, Jonesville, North Carolina. The defendant
                 committed this act by having in possession and with the
                 use and threatened use of a firearm, a 9mm handgun,
                 whereby the life of the Huddle House employees was
                 threatened and endangered.

     (Emphasis added.) Defendant’s plea hearing took place on 2 June 2014, where

     Detective Ron Perry provided, without objection, the factual basis for defendant’s

     charged offenses. Defendant pleaded guilty to one count each of second-degree

     murder, attempted robbery with a dangerous weapon, and conspiracy to commit

     robbery with a dangerous weapon. The trial court sentenced defendant to 120 to 153

     months in prison.

¶7         On 9 June 2015, defendant filed a pro se motion for appropriate relief (MAR)

     in which he alleged, inter alia, that his indictment for attempted robbery with a

     dangerous weapon was “fatally flawed in that it does not name a victim.” The trial

     court entered an order denying defendant’s MAR on 9 March 2017, concluding as a

     matter of law that “there are no fatal defects in the indictments.” Defendant then

     filed a Supplemental MAR on 16 January 2018, asserting many of the same claims

     for relief that he asserted in his original MAR. The trial court denied defendant’s
                                      STATE V. OLDROYD

                                            2022-NCSC-27

                                       Opinion of the Court



     Supplemental MAR on 16 July 2018, concluding that defendant’s claims were both

     meritless and procedurally barred either by defendant’s failure to raise the issues in

     his original MAR or by the fact that defendant had already raised the issues in his

     initial MAR. Defendant then petitioned the Court of Appeals for a Writ of Certiorari

     which was allowed by the lower appellate court on 28 November 2018 for the limited

     purpose of reviewing the trial court’s conclusion that there were no fatal defects in

     defendant’s indictments. On 19 May 2020, the Court of Appeals issued a divided

     decision which reversed the trial court’s order denying defendant’s MAR, with the

     majority holding that the indictment for robbery with a dangerous weapon “must

     have named a victim to be valid.” Oldroyd, 271 N.C. App. at 552. The State filed a

     notice of appeal to this Court based upon the dissenting opinion filed in the Court of

     Appeals regarding the outcome of this case, with the dissent registering its

     disagreement with the majority’s conclusion that the indictment at issue here was

     fatally defective.

                                      II.     Analysis

¶8          When a criminal defendant challenges the sufficiency of an indictment lodged

     against him, that challenge presents this Court with a question of law which we

     review de novo. State v. White, 372 N.C. 248, 250 (2019). An indictment need not

     conform to any “technical rules of pleading,” State v. Sturdivant, 304 N.C. 293, 311

     (1981), but instead must satisfy both the statutory strictures of N.C.G.S. § 15A-924
                                  STATE V. OLDROYD

                                     2022-NCSC-27

                                   Opinion of the Court



and the constitutional purposes which indictments are designed to satisfy; namely,

to allow the defendant to identify the event or transaction against which he had been

called to answer so that he may prepare a defense and to protect the defendant

against being twice put in jeopardy for the same crime. State v. Freeman, 314 N.C.

432, 435 (1985). Subsection 15A-924(a)(5) is a codification of the common law rule

that “an indictment must allege all of the essential elements of the offense charged,”

id., and is satisfied if an indictment includes “[a] plain and concise factual statement

in each count which, without allegations of an evidentiary nature, asserts facts

supporting every element of a criminal offense and the defendant’s commission

thereof with sufficient precision clearly to apprise the defendant . . . of the conduct

which is the subject of the accusation.” N.C.G.S. § 15A-924(a)(5) (2021); see also

N.C.G.S. § 15-153 (2021) (“Every criminal proceeding by warrant, indictment,

information, or impeachment is sufficient in form for all intents and purposes if it

express the charge against the defendant in a plain, intelligible, and explicit manner;

and the same shall not be quashed, nor the judgment thereon stayed, by reason of

any informality or refinement, if in the bill or proceeding, sufficient matter appears

to enable the court to proceed to judgment.”). Therefore, aside from the existence of

any additional statutory requirements in specific situations, an indictment is

sufficient if it asserts facts plainly, concisely, and in a non-evidentiary manner which

supports each of the elements of the charged crime with the exactitude necessary to
                                      STATE V. OLDROYD

                                         2022-NCSC-27

                                       Opinion of the Court



     allow the defendant to prepare a defense and to protect the defendant from double

     jeopardy.

¶9         Defendant’s indictment at issue in the case at bar asserted facts supporting

     every element of the criminal offense of attempted robbery with a dangerous weapon

     by providing him with a plain and concise factual statement, without allegations of

     an evidentiary nature, but with the sufficient precision which is statutorily required

     to inform defendant of his alleged conduct which resulted in the accusation of his

     perpetration of the charged offense. A person is guilty of the offense of robbery with

     a dangerous weapon, or an attempt to commit the crime, if he or she (1) “takes or

     attempts to take personal property from another,” (2) while possessing, using, or

     threatening to use a firearm or other dangerous weapon, (3) whereby “the life of a

     person is endangered or threatened.” N.C.G.S. § 14-87(a) (1996); see also State v.

     Murrell, 370 N.C. 187, 194 (2017). The indictment in the instant case alleged (1) that

     defendant did “attempt to steal, take and carry away another’s personal property,

     United States currency, from the person and presence of employees of the Huddle

     House located at 1538 NC Highway 67, Jonesville, North Carolina,” (2) that

     defendant did so “by having in possession and with the use and threatened use of a

     firearm, a 9mm handgun,” and that, as a result, (3) “the life of the Huddle House

     employees was threatened and endangered.” A comparison of the essential elements

     of the crime of robbery with a dangerous weapon as set forth in N.C.G.S. § 14-87(a)
                                         STATE V. OLDROYD

                                            2022-NCSC-27

                                          Opinion of the Court



       with the fulsome content of the indictment at issue indicates that the State

       sufficiently satisfied all of the requirements of N.C.G.S. § 15A-924(a)(5) regarding the

       properness of the indictment as a criminal pleading. See State v. Rambert, 341 N.C.

       173, 176 (1995) (holding that the relaxation of strict common law pleading

       requirements codified in N.C.G.S. § 15A-924 does not require that an indictment

       “describe in detail the specific events or evidence that would be used to prove each

       count,” so long as the indictment “allege[s] the ultimate facts constituting each

       element of the criminal offense”). However, while compliance with N.C.G.S. § 15A-

       924 will generally satisfy the constitutional protections which are guaranteed to

       criminal defendants by the Double Jeopardy Clause, Freeman, 314 N.C. at 435,

       defendant argues that the indictment here violated his constitutional right to be

       protected from double jeopardy because the indictment failed to provide the legal

       name of a person against whom his alleged offense was directed.

¶ 10         Defendant asserts that “an indictment for a crime against the person must

       state with exactitude the name of a person against whom the offense was committed,

       so the indictment protects defendant from double jeopardy[,] . . . gives defendant

       sufficient notice to prepare a defense[,] and allows the trial court to enter the right

       judgment if defendant is convicted.” Defendant deduces this standard on the basis of

       several opinions of this Court which he cites and which predate the passage of the

       Criminal Procedure Act of 1975. In doing so, defendant relies on the application of
                                        STATE V. OLDROYD

                                           2022-NCSC-27

                                         Opinion of the Court



       strict and outdated common law pleading requirements as recounted in State v.

       Angel, 29 N.C. (7 Ired.) 27 (1846). Similarly, defendant construes State v. Scott, 237

       N.C. 432 (1953), and State v. Stokes, 274 N.C. 409 (1968), to support his contention

       that, notwithstanding the disputed indictment’s compliance with the statutory “plain

       and concise factual statement” standard of N.C.G.S. § 15A-924(a)(5), the indictment

       here must specifically name each of the alleged targets of his attempted robbery.

       Defendant’s stance, however, does not take into account the relaxation of the

       erstwhile common law criminal pleadings and the codification of amendments to

       N.C.G.S. § 15A-924 by the pertinent portion of the Criminal Procedure Act of 1975

       which statutorily modernizes the requirements of a valid indictment. See State v.

       Williams, 368 N.C. 620, 623 (2016) (“[W]e are no longer bound by the ‘ancient strict

       pleading requirements of the common law[.]’ ” (quoting Freeman, 314 N.C. at 436)).

       After all, passage of the Criminal Procedure Act of 1975 signaled a shift “away from

       the technical rules of pleading” which defendant now asks us to resurrect. State v.

       Mostafavi, 370 N.C. 681, 685 (2018) (extraneity omitted).

¶ 11         Defendant’s reliance on this Court’s decisions in Scott and in Stokes is

       misplaced. In Scott, we held that an indictment which alleged that the defendant

       feloniously assaulted “George Rogers” with the intent to kill “George Sanders” was

       insufficient because “[a]t common law it is of vital importance that the name of the

       person against whom the offense was directed be stated with exactitude.” Scott, 237
                                         STATE V. OLDROYD

                                            2022-NCSC-27

                                          Opinion of the Court



       N.C. at 433 (emphasis added). In Stokes, the indictment returned against the

       defendant failed to allege the identity of the person with whom the defendant

       allegedly committed a crime against nature. Stokes, 274 N.C. at 414. As a result,

       Stokes involved the failure of the indictment to name any victim at all, while Scott

       involved an indictment that gave two different names for the alleged victim. Neither

       of these types of situations exist in this case. In addition, both of these cases were

       expressly decided on the basis of the common law rather than the Criminal Procedure

       Act of 1975 and the codification of much of the Act in N.C.G.S. § 15A-924(a)(5) which

       had the effect of relaxing the strict common law pleading rules upon which Scott and

       Stokes relied.

¶ 12         While defendant argues that his right to be protected from double jeopardy was

       imperiled by the lack of greater specificity in the description of the alleged victims of

       his alleged criminal offense, it is worthy of ironic note that it would appear that his

       protection from being twice put in jeopardy for the commission of the alleged crime is

       actually reinforced by the identification of a group of persons as the alleged victims

       here. Such a description of the allegedly wronged individuals would seem to serve to

       prevent the State from proceeding against defendant in a second prosecution by

       naming any individual within the “employees of the Huddle House” group as a

       separate alleged victim, while simultaneously affording defendant additional

       fortification against further prosecution in the event that any person employed by the
                                         STATE V. OLDROYD

                                              2022-NCSC-27

                                          Opinion of the Court



       establishment on 5 October 1996—whether on duty at the fateful time of day or not—

       comes forward as an alleged victim.

                                       III.    Conclusion

¶ 13         The indictment in the present case, as previously discussed, comports with the

       requirements of N.C.G.S. § 15A-924(a)(5) and the current status of the law related to

       the sufficiency of the details which were required to be contained in the indictment

       in order to provide defendant with a plain and concise factual statement which

       conveyed the exactitude necessary to place him on notice of the event or transaction

       against which he was expected to defend, to protect defendant from being placed in

       jeopardy twice for the same crime, and to guide the trial court in entering the correct

       judgment. Therefore, the trial court had the necessary jurisdiction to enter judgment

       against defendant pursuant to his plea of guilty to the charge of attempted robbery

       with a dangerous weapon. As a result, the Court of Appeals decision is reversed, and

       the judgment of the trial court is reinstated.

             REVERSED.